Case 2:18-bk-16304-SK           Doc 63 Filed 02/05/19 Entered 02/05/19 16:01:43               Desc
                                 Main Document     Page 1 of 6


  1   MARK J. ROMEO (Bar # 112002)
      LAW OFFICES OF MARK J. ROMEO
  2   235 Montgomery Street, Suite 400
      San Francisco, CA 94104
  3   Telephone: (415) 395-9315
      Facsimile:    (415) 288 9755
  4   romeolaw@msn.com

  5   Attorneys for Creditor
      Northern California Mortgage Fund XII, LLC
  6

  7                                UNITED STATES BANKRUPTCY COURT

  8                                     CENTRAL DISTRICT OF CALIFORNIA

  9

 10   In re                                          )       Bk. No. 2:18-bk-16304-SK
                                                     )       Chapter 11
 11   MARIA A. GONZALEZ,                             )       RESPONSE TO TRUSTEE’S
                                                     )       MOTION TO OPERATE
 12                                                  )       PROPERTIES
                                                     )
 13                    Debtor.                       )       Date: February 20, 2019
                                                     )       Time: 9:00 a.m.
 14                                                  )       Court: US Bankruptcy Court
                                                     )             255 E. Temple St.
 15                                                  )             Courtroom 1575
                                                     )             Los Angeles CA 90012
 16                                                                (Judge Klein)

 17

 18
              Secured creditor Northern California Mortgage Fund XII, LLC (“Norcal”) hereby
 19
      responds to the Trustee’s Motion to Operate Properties, etc. at Docket 59 (the “Motion”) herein
 20
      as follows:
 21
              1.       Creditor’s Position in This Case
 22
              Creditor holds a first note against a duplex owned by the Debtor at 1172-1174 North
 23
      Mentor Avenue, Pasadena, CA 91104, referred to in the Motion as the “Mentor Avenue
 24
      Property.”
 25
              On March 10, 2017, the Debtor took a secured real property loan from Norcal based on
 26
      her promissory note (the “Note”), in the amount of $ 300,000 in a loan transaction made and
 27
      arranged by and through a licensed mortgage and CFL lender. The Note was secured by a Deed
 28
      8657-21\OPERATE MOTION.RESPONSE                            RESPONSE TO MOTION TO DISMISS- Page 1
Case 2:18-bk-16304-SK           Doc 63 Filed 02/05/19 Entered 02/05/19 16:01:43                   Desc
                                 Main Document     Page 2 of 6


  1   of Trust and Assignment of Rents (hereafter the “Deed of Trust”), which Deed of Trust was

  2   recorded against the Mentor Avenue Property on March 10, 2017. The Note and Deed of Trust

  3   are part of Norcal’s Proof of Claim in this case for $332,597 (Claim No. 5). There have been no

  4   payments on the Note since May 2018. The Motion states the Mentor Property was occupied by

  5   Debtor’s mother until her death, post petition, and the Debtor’s sister, apparently also an

  6   occupant of that unit, remains in residence. There is a second unit occupied by a tenant, paying

  7   $700.00 per month to either the Debtor or the sister (the Motion states that the sister “collects”

  8   the rent, but is unclear to whom the rent is payble, the sister or the Debtor.

  9           Debtor scheduled the value of the Property at $700,000 and assuming no intervening

 10   circumstances (casualty, fraudulent leases etc.) since it made the loan, Norcal does not dispute

 11   that it is worth at least that much. Since there appears to be a substantial equity cushion, Norcal

 12   does not have a present concern about adequate protection.

 13           2.       Response to the Motion.

 14           In general, Norcal does not object to the relief. Norcal has an interest in the modest

 15   amount of cash collateral generated by the Mentor Avenue Property so its consent or order of

 16   the Court as to its use is required and it should be heard on the matter. (11 U.S.C. § 363(a) and

 17   § 363( c)). Norcal has the following reservations as to the relief requested, which it has raised

 18   with the Trustee informally prior to this response.

 19           (a)      Norcal’s interest in this case is to see its now matured loan repaid. Therefore,

 20   the Court should consider either a time limitation on the relief or at least a control date to revisit

 21   the arrangement between the Debtor and her sister.

 22           (b)      Norcal requests verification of the leasing arrangements, including identity and

 23   contact information of the sister and the tenant; and that there are no hidden leases, especially

 24   pre-loan, which affect the Mentor Avenue Property.

 25           ( c)     Norcal requests that it be provided with verification of the use of the cash

 26   collateral and the maintenance, especially of insurance, or that it can do so independently

 27   without it being treated as a violation of the stay.

 28           (d)      In the event different circumstances about the leasing arrangement or the status
      8657-21\OPERATE MOTION.RESPONSE                                RESPONSE TO MOTION TO DISMISS- Page 2
Case 2:18-bk-16304-SK           Doc 63 Filed 02/05/19 Entered 02/05/19 16:01:43                Desc
                                 Main Document     Page 3 of 6


  1   of the Mentor Avenue Property arise, Norcal wants to be clear that its consent on this motion is

  2   not a waiver of any rights under the loan documents or otherwise.

  3           The Trustee’s counsel has assured Norcal that he can provide the information requested

  4   and has been cooperative, so the concern is that these reservations be accounted for in the

  5   hearing and determination of the Motion.

  6   Dated: February 5, 2019               LAW OFFICES OF MARK J. ROMEO

  7                                         By/S/ Mark J. Romeo
                                            MARK J. ROMEO
  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
      8657-21\OPERATE MOTION.RESPONSE                             RESPONSE TO MOTION TO DISMISS- Page 3
Case 2:18-bk-16304-SK   Doc 63 Filed 02/05/19 Entered 02/05/19 16:01:43   Desc
                         Main Document     Page 4 of 6
Case 2:18-bk-16304-SK   Doc 63 Filed 02/05/19 Entered 02/05/19 16:01:43   Desc
                         Main Document     Page 5 of 6
Case 2:18-bk-16304-SK   Doc 63 Filed 02/05/19 Entered 02/05/19 16:01:43   Desc
                         Main Document     Page 6 of 6
